          Case 1:19-vv-01595-UNJ Document 35 Filed 04/27/21 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1595V
                                        UNPUBLISHED


    HEATHER MIDDELKOOP,                                     Chief Special Master Corcoran

                        Petitioner,                         Filed: March 25, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Jessica Olins, Maglio Christopher & Toale, PA, Washington, DC, for Petitioner.

Catherine Elizabeth Stolar, U.S. Department of Justice, Washington, DC, for
Respondent.
                             RULING ON ENTITLEMENT1

       On October 15, 2019, Heather Middelkoop filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that her receipt of an influenza (“flu”) vaccination on
January 11, 2017, caused her to develop a Shoulder Injury Related to Vaccine
Administration (“SIRVA”). Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

       On March 25, 2021, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent states that medical personnel at DICP have reviewed the
facts of this case and concluded that Petitioner’s claim meets the Table criteria for

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:19-vv-01595-UNJ Document 35 Filed 04/27/21 Page 2 of 2




SIRVA. Id. at 7. Respondent further agrees that “petitioner had no history of pain,
inflammation or dysfunction of the affected shoulder prior to her vaccination that would
explain the alleged symptoms and examination findings occurring after vaccine
injection; she more likely than not suffered the onset of pain within forty-eight hours of
vaccine administration; her pain and reduced range of motion were limited to the
shoulder in which the vaccine was administered; and there is no other condition or
abnormality present that would explain petitioner’s symptoms”, and that she is therefore
entitled to a presumption of vaccine causation. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2
